United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3616
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Anthony K. Anderson,                     *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: July 2, 2004
                                 Filed: July 29, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Anthony Anderson appeals the judgment the district court1 entered after a jury
found him guilty of being a felon in possession of a firearm, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2). The district court sentenced him to 15 months
imprisonment and 3 years supervised release. Anderson’s counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), stating
Anderson’s beliefs that the police acted illegally in stopping his vehicle and searching


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
it, and that he had a right to carry a gun because he was planning to get his criminal
record expunged and get the gun registered.

       These points provide no basis for reversal. A police officer testified at trial that
she observed the vehicle Anderson was driving run a stop sign, the passenger was
arrested based on an outstanding probation violation, and the gun was found in a
search of the vehicle pursuant to that arrest. See United States v. Searcy, 181 F.3d
975, 979 (8th Cir. 1999) (search of passenger compartment of vehicle following arrest
of occupant is reasonable under Fourth Amendment); United States v. Coleman, 148
F.3d 897, 904 (8th Cir.) (traffic violations provide probable cause for police to stop
vehicle), cert. denied, 525 U.S. 899 (1998). Given the undisputed evidence of a prior
felony conviction, knowing possession of a firearm, and interstate nexus, see United
States v. Jones, 266 F.3d 804, 813 (8th Cir. 2001) (elements of felon-in-possession
offense), there is no merit to Anderson’s contention that he had a right to carry a gun.

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment of the
district court and grant counsel’s motion to withdraw.
                        ______________________________




                                           -2-